ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/22/20 wherein claims 1, 3, and 8 were amended and claim 7, 17, and 19 were canceled.
	Note(s):  Claims 1-6, 8-16, 18, 20, and 21 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/22/20 to the rejection of claims 1-8 and 19-21 made by the Examiner under 35 USC 112 (first and second paragraph) have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Therefore, the said rejections are hereby WITHDRAWN.
Written Description Rejection
The outstanding 112 first paragraph (written description) rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

112 Second Paragraph Rejections
The outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.


ALLOWABLE CLAIMS
Once again, Applicant’s election without traverse of Group I (pending claims 1-6, 8, 20, and 21) in the reply filed on 6/5/20 is acknowledged.  The restriction was deemed proper and was made FINAL.
It should be noted that no prior art is cited against Group I of the instant invention.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious octadentate chelators of Formula I and II (see independent claim 1 for structures) in combination to SEQ ID No. 1 and the other components of independent claim 1.  The closest art is Applicant’s own work (US Patent No. 9,724,436) which differs from the instant invention in that the instant invention discloses SEQ ID No. 1 and other components of independent claim 1 with the octadentate chelators instead of just the octadentate chelators.
Also, Ramdahl (US Patent No. 10,682,430), Applicant’s own work, is close art as well.  However, the invention differs in the definition of Rc and the instant invention incorporates SEQ ID No. 1 in combination with any one of SEQ ID Nos. 2-6.

EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters:  (1) Applicant is respectfully requested to cancel the non-elected subject matter (claims 9-16 and 18) and (2) make the following minor changes in independent claim 1, section b), it is respectfully requested that Applicant replace ‘with sequence identity with SEQ ID No. 1’ (line 12) with ‘sequence which is SEQ ID No 1’; replace ‘SEQ ID Nos. 2-6.:’ (line 14) with ‘SEQ ID Nos 2-6:’.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

WITHDRAWN CLAIMS
Claims 9-16 and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 18, 2021